DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, Jr. et al., US Patent Application Publication No. 2007/0196632 (hereinafter referred to as Meyer).  
Regarding claims 1-2 and 12-15, Meyer discloses in claims 1-10, a coated substrate for use in automobile parts (as recited in claim 15), comprising: a first lubricious coating layer overlying the substrate, the first lubricious coating layer comprising a first lubricant providing to the first lubricious coating layer a first coefficient of friction, a second lubricious coating layer overlying the first lubricious coating layer, the second lubricious coating layer comprising a second lubricant providing to the second lubricious coating layer a second coefficient of friction, wherein the second coefficient of friction is greater than the first coefficient of friction; and wherein the first and second lubricants are different lubricants.  The coated substrate wherein the first lubricant has a first lubricity the second lubricant has a second lubricity and the first lubricity is lower than the second lubricity.  Meyer further discloses a third lubricious coating layer overlying the second lubricious coating layer, the third lubricious coating layer comprising a third lubricant providing to the third lubricious coating layer a third coefficient of friction, wherein the third coefficient of friction is greater than to the second coefficient of friction.  
Meyer further discloses the coated substrate of wherein at least one of the first lubricious coating layer, the second lubricious coating layer, and the third lubricous layer comprising a sealing composition, a colorant, a phosphorescent composition, a fluorescent composition, or a mixture or combination of any two or more thereof.  The coated substrate of claim 1 wherein the lubricant comprises a natural or synthetic of petroleum-based wax, a vegetable fat or oil, a fluorinated polymer, a polyolefin polymer, molybdenum sulfide, tungsten disulfide, silver, graphite, soapstone, a stearate, a dithiophosphonate, a calcium based grease, a reactive white solid lubricant, PTFE or a mixture or combination of any two or more thereof (as recited in claims 1-2 and 12-14) (Para. [0099]-[0105]).    
Meyer differs from claim 1 in that Meyer does not explicitly disclose whether or not the first, second and third sliding portions are in contact with the first, second or third lubricants as recited in claim 1.  
It is the position of the examiner that based on the disclosure of Meyer discussed above that one of ordinary skill in the art at the time of the invention would immediately envisage the limitations of claim 1 in regards to the orientation of the first, second and third sliding portions and the lubricants associated therewith.  

Claim Rejections - 35 USC § 103
Claims 3-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Saito et al., US Patent Application Publication No. 2017/0275558 (hereinafter referred to as Saito).  
Regarding claims 3-11 and 16-17, Meyer discloses all the limitations discussed above but does not explicitly disclose the concentration of conductive carbon.  
Saito discloses a grease composition used for lubricating a mechanical part having a steel portion, such as, automotive electrical equipment (as recited in claims 16-17) (Para. [0003]) to be lubricated which performs a rolling motion and a rolling and sliding motion, containing a base oil, a thickener and an additive, wherein the additive includes at least one compound selected from the group consisting of polyethylene wax, oxidized polyethylene wax, polypropylene wax, montan wax and amide wax and a solod lubricant, such as, 0.1 to 10 wt% of graphite (Para. [0062]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solid lubricants of Saito in the composition of Meyer in order to enhance the viscous properties of the compositions disclosed therein.  

Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of co-pending application No. 17/364,856.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a sliding member comprising a first sliding portion having a first friction sliding mechanism, a second sliding portion having a second friction sliding mechanism, and a third sliding portion having a third friction sliding mechanism; wherein each sliding portion has a different lubricant and an additive, the difference being in the amount of conductive carbon in the lubricant. This is indistinguishable over the co-pending claimed automotive slide member “comprising” a first slide portion including a first friction slide mechanism and a second slide portion including a second friction slide mechanism, wherein each sliding portion has a different lubricant and an additive, the difference being in the amount of conductive carbon in the lubricant.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Double Patenting II
8.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of co-pending application No. 17/376,684.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a sliding member comprising a first sliding portion having a first friction sliding mechanism, a second sliding portion having a second friction sliding mechanism, and a third sliding portion having a third friction sliding mechanism; wherein each sliding portion has a different lubricant and an additive, the difference being in the amount of conductive carbon in the lubricant. This is indistinguishable over the co-pending claimed slide member “comprising” a first slide portion including a first friction slide mechanism and a second slide portion including a second friction slide mechanism, wherein each sliding portion has a different lubricant and an additive, the difference being in the amount of conductive carbon in the lubricant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771